PER CURIAM.
Granted. The petition for discipline by consent is approved. Petitioner is hereby suspended from the practice of law for a period of three years effective December 7, 1989. Upon completion of his suspension, he shall be provisionally reinstated upon his showing to the Disciplinary Board the following: 1) any and all restitution due to any individual involved in the above matters has been made prior to any petition for reinstatement, with full documentation of restitution to be attached to any petition for reinstatement; 2) petitioner’s rehabilitation and ongoing recovery from chemical dependency has been established prior to any reinstatement. Upon provisional reinstatement, petitioner shall be subject to a sanction of a further two year suspension, which shall be deferred and remain inoperative subject to his compliance with the conditions of his probation. During the two year term of provisional reinstatement, petitioner will be placed on probation and must fulfill all reasonable conditions imposed by the Disciplinary Board under the supervision and monitoring by a person appointed by the Disciplinary Board. Upon a showing by the Disciplinary Counsel that any condition of probation is violated during this latter two year period, the Disciplinary Board is authorized to reprimand or warn petitioner; order that supervision be intensified; add additional conditions to the probation; or order that petitioner’s probation be revoked. In the event of revocation the deferred two year suspension will be enforced, with or without credit for the time petitioner was on probation in the discretion of the Disciplinary Board and this Court.